        Case 1:21-cr-10018-PBS Document 75 Filed 09/10/21 Page 1 of 3



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
UNITED STATES OF AMERICA,           )
                                    )
v.                                  )    Criminal Action
                                    )    No. 21-10018-PBS
GANG CHEN,                          )
                     Defendant      )
___________________________________)

       MEMORANDUM AND ORDER ON MOTION FOR BILL OF PARTICULARS


                            September 10, 2021

Saris, D.J.
       Defendant Gang Chen has been charged with two counts of wire

fraud, one count of failure to file a report of a foreign bank

account, and one count of making a false statement. He moves for

a bill of particulars on the two wire fraud counts that allege his

proposal    contained     seven      material     omissions   and   one   false

statement “among other things” and “among other matters.” Dkt. 60

at 2. Specifically, he asks the Court to require the Government to

disclose (1) “what other ‘matters’ or ‘things’ the Government

intends to prove at trial were material omissions from the grant

application”; (2) “what materially false statements the Government

believes   were included        in   the application”; and (3) “whether a

duty    to disclose” the seven omissions listed in the indictment

“arose from    Appendix    1,     Appendix   2,    or somewhere else.”     Dkt.
        Case 1:21-cr-10018-PBS Document 75 Filed 09/10/21 Page 2 of 3



59 at 1.     After hearing, the Court ALLOWS his motion as to the

first two requests and DENIES it as to the third.1

       A bill of particulars may be granted “if the accused, in the

absence of a more detailed specification, will be disabled from

preparing a defense, caught by unfair surprise at trial, or

hampered in seeking the shelter of the Double Jeopardy Clause.”

United States v. Sepulveda, 15 F.3d 1161, 1192–93 (1st Cir. 1993).

When   an   indictment   contains    open-ended     language,    a   bill   of

particulars may be warranted. See United States v. June, No. 10-

30021-MAP, 2011 WL 4443429, at *2 (D. Mass. Sept. 22, 2011)

(Neiman, J.) (allowing in part a bill of particulars to clarify

the language “not limited to” in the indictment).

       Defendant argues he cannot adequately prepare his defense as

“the Government has forced him to try and guess if the listed

alleged omissions in the indictment are all, some, or very little

of the case the Government intends to prove.” Dkt. 60 at 8. The

Government responds that the indictment “more than adequately

describes Chen’s material omissions and false statements,” and “it

need not describe every single material omission or false statement

related to Chen’s PRC governmental contractual relationships,

positions/appointments, and sources of support.” Dkt. 66 at 11.



1 The Government argues that the motion is untimely. Under Rule 7 of the
Federal Rules of Criminal Procedure, a “defendant may move for a bill of
particulars before or within 14 days after arraignment or at a later time if
the court permits.” Fed. R. Crim. P. 7(f). The Court permits the motion.
      Case 1:21-cr-10018-PBS Document 75 Filed 09/10/21 Page 3 of 3



Given the terabyte of information produced in discovery, much in

Mandarin,   the   Court   concludes   that   the   defendant   needs   the

information sought in the first and second requests to prepare his

defense. At the hearing, the Government stated it was still only

relying on the seven omissions and the specific false statement.

A written statement from the Government to that effect will

suffice. See June, 2011 WL 4443429, at *2.

     The third request, however, impermissibly wades into the

government’s theory regarding the source of the duty to disclose

and is therefore denied. “A bill of particulars is not a tool of

discovery, and its purpose is not to obtain disclosure of evidence,

witnesses to be offered at trial, or the government’s legal

theories.” United States v. Stryker Biotech, LLC., No. 09-10330-

GAO, 2010 WL 2900684, at *3 (D. Mass. July 21, 2010).



SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Hon. Patti B. Saris
                                 United States District Judge
